In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Fierro, J.), dated March 9,1995, as denied the branches of his motion which were (1) for a downward modification of a pendente lite order of support and (2) to direct the sale of the marital residence.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Temporary maintenance and child support are designed to insure that a needy spouse is provided with funds for his or her support and reasonable needs pending trial, and a speedy trial is the best remedy for perceived inequities in such awards (see, Beil v Beil, 192 AD2d 498; Polito v Polito, 168 AD2d 440; Shapiro v Shapiro, 163 AD2d 294; Cohen v Cohen, 129 AD2d 550). On the instant record we see no reason to substitute our discretion for that of the Supreme Court. The award is not excessive in light of all of the relevant factors including the parties’ standard of living and the lack of any proof that a change in circumstances has occurred (see, Wyser-Pratte v Wyser-Pratte, 66 NY2d 715).
The courts have no authority to order the sale of real property held by tenants by the entirety without the parties’ consent unless the legal relationship of husband and wife is first altered through judicial intervention (see, Kahn v Kahn, 43 NY2d 203, 210; Berk v Berk, 170 AD2d 564, 565).
*470We have reviewed the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Joy, Krausman and Florio, JJ., concur.